DETAILED ACTION
	The receipt is acknowledged of applicant’s IDS filed 01/12/2021.

	Claims 1-19 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	

Regarding claim 1, the claim recite “projections ….at least partially insertable”, does applicant mean part of the projections only is insertable and not all projections? Or part of each projection is insertable and not the entire projection?

The claims recite terms which render the claim indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These terms are:
The term “at least partially insertable” in claim 1, it is not defined how much is the insertable part of the projection, half of it, more or less. 
The term “at least portion…comprising biodegradable polymer” in claim 1, how much is this portion? 10%, 50%, 90%... etc.
The term “some of the plurality of microneedles” in claim 2, how much is some of? Is it 10%, 50% or more or less? 
The term “the shaft being partially insertable” in claim 3, how much the portion of the shaft that is inserted?
The term “channel extends at least partially….into the body of the projection” in claim 15, it is not defined how much the channel extends into the projection, into half of the projection, more or less? 

Regarding claim 6, the claim recites “embedded in a pocket”, where is this pocket in the dermal patch? It is in the substrate or in the projections?

Regarding claim 12, the claim recites “projection formed integrally with a remainder of the substrate” what is the “remainder of the substrate”, which part of the substrate is it?



Claim 14 recites the limitation "said polymeric particles" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim or in claim 1 from which the claim depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al. (US 2002/0082543, currently cited on PTO 892), Liu et al. (US 20018/0236215, currently cited on PTO 892), Chopin et al. (US 2004/0157227, IDS filed 01/12/2021), and Chen et al. (US 2016/0058992, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a dermal patch, comprising:
a substrate;
a set of projections coupled to the substrate and configured to be at least partially insertable into skin, at least a portion of each projection of the set of projections comprising a biodegradable material; and
a ghrelin blocker material encapsulated in the plurality of projections,
wherein the set of projections are coupled to the substrate via an adhesive that is configured to be dissolved within the skin after the patch is applied to the skin for a predetermined time, thus resulting in separation of the set of projections from the substrate.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Park teaches microneedle device comprising substrate and plurality of microneedles extending from the substrate. The microneedles comprising drug in longitudinal channels. The microneedle device used to deliver drugs into the skin (abstract; ¶¶ 0015, 0035, 0036, 0038). The microneedles are formed of biodegradable biocompatible polymers (¶ 0016). The microneedle comprises a shaft that includes a channel and two layers around the shaft. the channel can be filled with a matrix material containing a drug. The drug would then be released at a controlled rate following microneedle insertion, by degradation of the matrix material (¶¶ 0046, 0049). The microneedles may comprise chambers comprising the drug (¶ 0065), that read on encapsulation of the drug. The microneedles provides controlled drug delivery by selecting the rate of biodegradation or dissolution of the microneedles or of a biodegradable matrix having drug dispersed within the matrix, for example by selection of the appropriate polymeric matrix material. The matrix comprises synthetic or natural polymer, ceramic material, etc. (¶¶ 0064, 0068). The active agent can be particles encapsulated in the polymer forming the microneedles, and can be stored in chambers in the microneedles (¶¶ 0045, 0065).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Park teaches active agent, the reference however does not explicitly teach ghrelin blockers claimed by claim 1. The reference does not teach adhesive attaching the microneedles to the substrate as claimed by claim 1.
Liu teaches device comprising microneedle array projecting from a substrate to deliver active agent that are loaded into the microneedles to a patient through the skin (abstract; ¶¶ 0006-0008). The microneedles are made of dissolvable polymer that dissolve when inserted into skin and release the active agent (¶¶ 0009). The microneedle dissolve after separation from the substrate (¶¶ 0086, 0087). Each microneedle comprises two layers of different dissolvable polymer and having different degradation and dissolution (¶¶ 0014, 0015, 0052, 0053). The dissolvable polymer includes collagen and carboxymethyl cellulose (¶¶ 0017, 0058). The active agent is incorporated in the microneedles within a matrix defined by a dissolvable polymer (¶ 0011), i.e. encapsulated. The active agents include antibodies, and is present in amount of 0.001-15% (¶ 0065, 0067). Advantages of the microneedle arrays include increasing skin permeability for a variety of biological entities or active ingredients, permitting slow therapeutic release while reducing complications from localized or systemic diffusion, providing a large treatment area relative to a single-site injection, and creating less pain for a subject compared to hypodermic administration of an active material (¶ 0072). 
Chopin teaches method of treating cancer by administering pharmaceutical composition comprising agent that inhibit ghrelin activity, e.g. ghrelin antibodies and 
Chen teaches device for delivering active agent to the skin without discomfort, inconvenience and instability associated with regular needle. The device comprises backing layer and microneedles projections attached to the backing by adhesive. The microneedles comprises biodegradable bioerodible polymers, e.g. chitosan, gelatin, carboxymethyl cellulose. The microneedles comprises different portions made of different polymers of different solubilities, e.g. different layers. The microneedles comprises shaft (abstract; ¶¶ 0008, 0009, 0044, 0045, 0060, 0071, 0079, 0087, 0088, 0089, 0098).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide device comprising substrate and biodegradable polymeric microneedles comprising encapsulated active agent as taught Park, and use the microneedles to deliver antibodies as taught by Liu. One would have been motivated to do so because Liu teaches antibodies can be delivered from polymer matrix incorporated in microneedles that have the advantages of increasing skin permeability for the active ingredients, permitting slow therapeutic release while reducing complications from localized or systemic diffusion, providing a large treatment area relative to a single-site injection, and creating less pain for a subject compared to hypodermic administration of an active material. One would 
Further, one having ordinary skill in the art would have replaced antibodies taught by the combination of Park and Liu by ghrelin antibodies or ghrelin antagonist taught by Chopin because Chopin desired to deliver ghrelin antibodies or ghrelin antagonist transdermally to treat cancer by administering pharmaceutical composition comprising agent that inhibit ghrelin activity, and Park and Liu teaches the advantage of microneedles of being comfortable painless method of delivering active agents. 
Furthermore, one having ordinary skill in the art would have attached the microneedles taught by the combination of Park and Liu to the substrate using adhesive taught by Chen because Chen teaches adhesive is a suitable method of securing the microneedles to the substrate of microneedle device.
All the limitations of claim 1 are taught by the combination of the cited references.
Regarding claim 2 that the projections comprises a plurality of microneedles fully insertable into skin, this is taught by Park, Liu and Chen.
Regarding shafts claimed by claim 3, Park and Liu teach shafts that extend longitudinal in the microneedles and attach to the adhesive, and inevitably will attach to the substrate via the adhesive. 
Regarding claim 4 that the biodegradable material of the microneedles degrades in the skin so as to release the active agent, this is taught by Park Liu and Chen.
Regarding claim 5 the active agent is one of an anti-ghrelin antibody and an anti-ghrelin antibody fragment, Chopin teaches anti-ghrelin antibodies.

Regarding claim 7 that the polymeric matrix is configured to degrade in the skin to provide extended release of the ghrelin blocker materials, Park and Liu teach controlled extended release of the active agent when the microneedles dissolve.
Regarding claim 8 that the ghrelin blocker material comprises anti-ghrelin is immunoglobulin G, this is taught by Chopin.
Regarding claim 9 that the biodegradable material is configured to degrade in the skin to provide extended release of the ghrelin blocker materials, this is taught by Park and Liu.
Regarding the amount of the active agent of 0.1-70% as claimed by claim 10, Lui teaches 0.01-15% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the biodegradable material of the plurality of microneedles claimed by claim 11, Liu teaches collagen and carboxymethyl cellulose, and Chen teaches chitosan, gelatin, and carboxymethyl cellulose.
Regarding claim 12 that the projections are formed integrally with a remainder of the substrate, this is taught by Park, Liu and Chen.
Regarding claim 15 that the channel extends at least partially from a tip of projection into a body of said projection, this is taught by Park.

Regarding claim 19 that the different polymeric materials exhibit different dissolution rates in the skin, this is also taught by both Park and Liu.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 13, 14, 16, 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park, Liu, Chopin and Chen as applied to claims 1-12, 15, 18, 19 above, and further in view of Francis et al. (US 2018/0161252, currently cited on PTO 892).

Applicant Claims 
Claims 13, 14, 16 and 17 recite that the active agent(s) is/are encapsulated in polymer particles.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Park, Liu, Chopin and Chen are previously discussed 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Park teaches encapsulation of the active agent in polymeric matrix in channels in the microneedles, the reference however does not teach encapsulating the active agent in polymeric particles as claimed by claims 13, 14, 16 and 17.
	Francis teaches microneedle device to deliver active agent to the skin, the device comprises dissolvable microneedles and active agent encapsulated in biocompatible or biodegradable polymer microparticles, e.g. PVP, PEG (abstract; ¶¶ 0029, 0057, 0058).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide microneedle device to deliver active agent to the skin wherein the active agent are included in a polymer matrix within a channel in the microneedles as taught by the combination of Park, Liu, Chopin and Chen, and encapsulate the drug in polymeric microparticles as taught by Francis instead of matrix. One would have been motivated to do so because Francis teaches suitability of polymeric microparticles to deliver active agent to the skin from microneedle device. One would reasonably expect formulating microneedle device comprising microparticles containing active agent in channels of the microneedles that successfully deliver the active agent to the skin.

Regarding claim 14 that the particles are disposed in channel in the microneedles, combination of the cited references teaches drug is present in channel, and therefore, the polymeric particles encapsulated the drug will be present in the channel. 
Regarding claim 16 that the exhibit different sizes, one having ordinary skill in the art would have formulated the particles of different sizes based on the amount of the drug and its desired period of release.
Regarding claim 17 that the polymeric particles are formed of a plurality of different polymeric materials, one having ordinary skill in the art would have formulated the particles of different polymeric material based on desired period and mode of drug release, and site of application.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./